AO 2451 (Rev. l l/ l 6) Judgment in a C`riminal Case for 21 Petty Ot`l`ense

 

 

&1€_€1 l
vUi\lijTED STATES DlSTRlCT COURT
CENTRAL DlSTRlCT OF CALIFORNIA
UNITED STATES GF AMERICA .ludgment in a Criminal Case
V_ (l"or a Pctty Ot`fcnscl

Case `No. CC15 7774461
USM No.

___§S?becca 49§1_,_,_ DFPD

 

Dcfcndunt`s Attorney

THE DEFENI)ANT: MENDOZA, JUAN A

ij THE DEFENDANT pleaded il guilty l:] nolo contgndcrcto count(s) One
|:l THE DEFENDANT was found guilty on count(s)

 

 

'l`he defendant is adjudicated guilty of these oft`enses:

 

 

/. Title& §_ection Nature,.of_.Of.fense , ,` __ . s y s ,.~,_`Off¢nse Ended § ..,,_,..v.Qoun,t
43 cFR 8341.1(<1) `No He.lmei , , f 5 11/25!1.3., , On.e
CVC 38601

The defendant is sentenced as provided in pages 2 through _ ,3_ ofthis judgnicnt.

[l Tl-IE DEFENDANT was l`ound not guilty on Counl(s)

 

|:l Countls) 7 r_ 7 n v _ v [l is U arc dismissed on the motion ofthe United States.

 

 

       
 

  

 

I.,zist Four Digits of Dcf`cndant`s Soc. Scc. No.: 8879 March 15, 2019 . .
Date of 01 Judgmen

De!`endant’s Year ol`Birth: 1993 l w

Citv and State <)t` Dcl`endant`s Residcnce: v mr l Signature ofJudge

_,_FQN,,T!§HA?,,,CA

Kenly Kiya Kato, United States Magistrate badge

$Iu’ll 4

 

Name and 'I`itle oi`Judge

Date

Aé 245[ (Rev, l l/ l 6) .ludgnient in a Criminal Case for a Pett_v Offense
` Slieet 3 -- Criminal Moneta[y Penalties

DEFEN DANT: MENDOZA, JUAN A

CASENUMBER¢ Ccis 7774461` 7 EDcRi9-00082-Ki<
C.RIMINAL MONETARY PENALTIES

Judgmeiit-~Page W__l____, Of *_Ml--__W

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessinent Fine Restitution Proeessing Fee
TOTALS S 25_()0 $ 25_()() $ $ 30.00 `
E T_he determination of restitution is deferred until M. An Al)zenc/ed Judgmeiil in a Crz'minal Case (AO 245€) will be

entered after such determination
ill The defendant must make restitution tincluding community restitution) to the following payees in the amount listed below.

It` the defendant makes a partial payment. each payee shall receive an approximately proportioned Cpayment, 'unless specified
otherwise in the pr_ior_ity_oi'der_ or percentage gavment column below. l'lowevcr, pursuant to 18 U.S. . § 3664(1), all nonfederal
victims must be paid in full prior to the Unite States receiving payment

Total Loss**

    

b amc of Payee

 

Restitutioii O\rdered

  

   

 

'ro'rALs $ 0.00 s 0.00

 

l:l Restitution amount ordered pursuant to plea agreement 3

l:l 'l`he defendant must pay interest on restitution or a line of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day alter the date oftl'iejudgment, pursuant to 18 U.S.C. § 3612(1"). All of the payment options on Sheet 4 maybe subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(`g),

l] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
[] the interest requirement is waived for l:l fine l:l restitution

[:l the interest requirement for the l:l fine l:| restitution is modified as follows:

* Jiistice for Victims of'l`raff`iclcing Act of2015, l’iib. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A. 110, llOA, and 113A of 'l`itle 18 for offenses committed on or after
Septeniber 13, 1994, but before April 23, 1996.

,./“ AO 2451(Rev. l l/l6) Judgment in a Criminal Case for a Pett_v OtTense
Sliect 4 -- Schedule ot`Payments

 

Judgment- Page MM3_"__ of Wm3
DEFENDAN']"; MENDOZA, JUAN A
CAsE NuMBER; CC15 7774461 EDCRI 9-00082-KK
SCHEDULE OF PAYMENTS

l~laving assessed the defendantis ability to pay, payment ofthe total criminal monetary penalties are due as follows:
A l:l Lump sum payment o't`$)` due immediately, balance due

II] not later than _______________________________________ 7 _________________ 7 yyyyyyy ,or
l:l in accordance with l:i C_. l:l D, l:i E, or l:l I~` bclow); or

l:] Payment to begin immediately ( may be combined with El C, l:| D.‘ or ij F below); or
C ll] Payment in equal h g d (e.g., week|y, montlily, quarterly) installments of $ w 4 over aperio,d of
mg (e.g.. months or yeai's), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D [] Paynieiit in equal _______________ (e.g., weekly, monthly, quarterly) installments of $ __M_“_*W___”M over a period of
~ (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to

a term of supervision; or

E l:l Payment during the term of probation will commence within ~~~~~~~~~~~~~~~~ _” (c.g., 30 or 60 days) after release from

imprisonment 'l“he court will set the payment plan based on an assessment of the defendant`s ability to pay at that time; or `

F EZf Special instructions regarding the payment of criminal monetary penalties:

Total criminal monetary penalties in the amount of $80 are due by 3/15/19 payable to:
U.S. District Court

255 East Temple St., Ste.l 178
Los Angeles, CA 90012

Unless the court has expressly ordered otherwisez if this judgment imposes imprisonment, payment of criminal monetary enalties is

du_e during the period o_f imprisonment All criminal monetary penalties, except those payments made through the Federa Bureau of
Prisons lnmate Financial Responsibility Program. are made to the clerk of the couit.

'l`he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Severa|

Defendant and _Co-Del"end_ant Nanies, Case Nuntbers ( including defendant number), Total Amount,, .loint and Several Amount,
and corresponding payec, if appropriate

[] Tlie defendant shall pay the cost ofprosecution.
ij 'fhe defendant shall pay the following court cost(s): 0-00

[l 'I`he defendant shall forfeit the defendant’s interest in the following property to the United States:

Paynien_ts shall beapplied in the following order: &1) assessment, (2) restitution princi al, (3) restitution interest, (4) fine prinei al,
(5) fine interest, (6) community i'estitut'ion. (7) JV' A assessment, (`8) penalties, and (9§ costs, including cost_ot` prosecution an
cour costs. '

